DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 20, 21, 53-56, 68, 70, in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to examine both groups together.  This is not found persuasive because both groups have different classifications and require different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 6, 9, 18, 26, 46, 47, 57, 58, 60, 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/11/2021.
Species election is acknowledged.

Claim Objections
Claims 20 and 53 are objected to because of the following informalities:  claims recite X region and S region of HBV. To clarify what those regions are it is suggested to include sequence identifies for the regions such as “X region, nucleotides 1374-1603 of SEQ ID NO: 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 56 contain limitations that refer to one or more tables.
MPEP 2173.05(s) states in part:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no
practical way to define the invention in words and where it is more concise to incorporate by
reference than duplicating a drawing or table into the claim.

In the instant case, Tables 1, 2A, 3, 4, 7-11, 13, 14, 19 are referred to for the purpose of claiming antisense oligonucleotides, which can be easily incorporated into the claims by sequence identifiers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 53-56, 68, 70, 71, 79, 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javanbakht et al (WO 2015/173208, November 2015).
Javanbakht et al disclose antisense oligonucleotide (ASO) of SEQ ID NO: 778 (see page 129 of Table 3), which is identical to instant ASO #1 of SEQ ID NO: 2 from instant Table 1. ASO of SEQ ID NO: 778 is 16 nucleotides with 10 phosphorothioate-linked deoxynucleotides in the central region and 5’ and 3’ wings of 3 locked nucleotides (LNA) (see lines 1-3 on page 119) and such ASO targets X region of HBV, same as instant ASO #1 of SEQ ID NO: 2 from instant Table 1. One of the wing nucleotides next to central region can be considered part of the central region instead of part of the wing, satisfying limitation of claim 53 that at least one nucleotide of central region is modified. Alternatively, Javanbakht et al disclose a number of other gapmers targeting HBV in Table 1, which have modified cytosine in the central region of ASO: for example, see SEQ ID NOs: 729-739 on page 128, with SEQ ID NO: 729 having modified cytosine at position 3 from 5’ end of central region. Javanbakht et al disclose that modified nucleotide can be 2-thio-thymine (see line 7 on page 34) or 2’-fluoro-adenosine (see lines 20-22, 32-33 on page 45), satisfying structural requirements of claims 55 and 68. Javanbakht et al disclose that ASO of the invention can be conjugated to GalNAc moiety (see lines 24-30 on page 147).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Javanbakht et al, above.
Javanbakht et al teach a number of antisense oligonucleotides (ASO) targeting HBV, such as ASOs of SEQ ID NO: 303 and SEQ ID NO: 597 (see bridging paragraph between pages 66-67). SEQ ID NO: 303 targets X region as instantly defined and SEQ ID NO: 597 targets S region as instantly defined. Both sequences include wings of 2-4 nucleotides with locked nucleotides and central region of 7-8 deoxynucleotides (see lines 15-19 on page 67). Further Javanbakht et al teach that pharmaceutical compositions of the invention can include plurality of ASOs (see lines 32-34 on page 103), wherein each ASO has a different target (see lines 10-11 on page 104).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to create a pharmaceutical composition comprising SEQ ID NOs: 303 and 597 taught by Javanbakht et al. One of the ordinary skill in the art would be motivated to do so, because Javanbakht et al teach pharmaceutical compositions comprising ASOs targeting different regions of HBV and also presents specific modified ASOs targeting such different regions such as of SEQ ID NOs: 303 and 597.

Improper Markush Rejection
Claims 21 and 56 are rejected on the judicially-created basis that it contains an improper
Markush grouping of alternatives. See In re Harnisch, 6S1 F.2d 716, 121-22 (CCPA 1980) and
Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush
grouping includes species of the claimed invention that do not share both a substantial
structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
1. ASOs from Tables 1, 2A, 3, 4, 7-11, 13, 14, 19 do not share any common structural feature: they target different regions of HBV, therefore each has its own structure; 
2. ASOs from Tables 1, 2A, 3, 4, 7-11, 13, 14, 19 do not share a common use that flows from substantial structural feature, because they bind different regions of HBV.

individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to no more than 10 sequences will overcome the rejection.

Allowable Subject Matter
Claims 72-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after correction of claim objection of claim 53 above and introduction of full modified sequences in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,793,859. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover overlapping subject matter. Claims from ‘859 recite modifiedASO as in instant claim 53 targeting a region in HBV genome. Significant portion of HBV genome is X region and S region as instantly disclosed, therefore it would have been obvious to make modified ASOs targeting the regions as instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635